El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
En este caso se ba presentado una demanda contra el mu-nicipio de San Juan, con motivo de ciertas lesiones que recibió Prudencio Vieras, que le ocasionaron la muerte. Su esposa e *420hijos son los apelantes. Se alegó que las lesiones que recibió Vieras fueron producidas por la impericia, culpa y negligencia del conductor del automóvil dedicado al servicio de beneficen-cia municipal. El accidente ocurrió bailándose el referido conductor cumpliendo los deberes de su cargo y se ba alegado que estando el servicio de beneficencia municipal bajo el control, dirección y propiedad del demandado, éste es responsable de los actos de sus agentes.
La regla general de ley se encuentra expresada en la opinión emitida por el Juez Sr. Folger en el caso de Maximilian v. Mayor et al. of New York, 62 N. Y., 160, en cuyo caso la ac-ción establecida se fundó en que la muerte ocurrió por la negligencia de la ambulancia pública. Lá cita que se hace de dicho caso es la siguiente:
“Dos son las clases de deberes que se imponen a una corporación municipal: uno se origina de la concesión de una facultad especial en, el ejercicio de la cual el municipio está en igual caso que una persona jurídica; el otro es el que surge o se infiere del uso de derechos polí-ticos de acuerdo con la ley general en el ejercicio del cual es como el soberano. La primera facultad es privada y se usa para fines particu-lares; la segunda es pública y se emplea para fines públicos. Lloyd v. Mayor, 5 N. Y., 374; 55 Am. Dec., 347. La primera no la posee el municipio como una de las divisiones políticas del Estado; pero sí la segunda. En el ejercicio de la primera facultad y por la obligación en que está para con el público debido a la aceptación y uso de esa facultad, el municipio está en igual caso que una corporación particular, y es responsable por no ejercitar bien dicha facultad o por el daño o perjuicio que se cause ejercitándola malamente. Pero cuando la facultad le ba sido encomendada como uno de los organismos polí-ticos del Estado y se le ha conferido, no para benefició directo del municipio sino como medio para ejercitar la facultad soberana en beneficio de todos los ciudadanos, la corporación no es responsable por-que no se ejercite o se emplee indebidamente por los agentes públicos; Eastman v. Meredith, 36 N. H., 284; 72 Am. Dec., 302. Cuando las obligaciones impuestas a los municipios pertenecen a esta última clase, generalmente son ejercitadas por funcionarios quienes, si bien reciben su nombramiento de la misma corporación y son nombrados por medio de algunos de sus funcionarios públicos ejecutivos, por virtud de la facultad que se les confiere como medio conveniente de ejercitar una *421función de gobierno, son, sin embargo, los funcionarios, y por tanto los servidores del pueblo en general. Tienen ellos facultades y desempe-ñan deberes para beneficio de todos los ciudadanos, y no están bajo la dirección del municipio que no recibe beneficio como tal corporación del ejercicio de las mismas. Por tanto no son ellos los agentes o servi-dores de la corporación municipal sino funcionarios públicos, agentes o servidores del pueblo en general, no siendo la corporación respon-sable por sus actos u omisiones, ni por los actos u omisiones de aque-llas personas nombradas por ellos como sustitutos.”
Es evidente que tanto en éste como en otros casos sola-mente cuando el municipio recibe algún beneficio como tal cor-poración es que puede hacérsele responsable de los actos eje-cutados por los agentes ocupados en el servicio de caridad o beneficencia municipal. Oliver v. Worcester, 102 Mass., 499. Fisher v. Boston, 104 Mass., 87. Dillon on Municipal Corporations, Fifth Edition, Vol. IV, section 1661, p. 2899. En el presente caso no se hizo ninguna alegación de que la ciudad obtuviera alguna ventaja del servicio de beneficencia municipal.
Y no establece diferencia alguna el hecho de que durante el juicio el juez, de su propia iniciativa permitiera 'al deman-dado probar que la ciudad no recibe beneficio alguno de este servicio, pues estos hechos referentes a que recibiera alguna ventaja debieron haber sido mostrados por los demandantes.
La sentencia debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey. •